MARY JAGNEAUX,
v.
LAFAYETTE CITY PARISH CONSOLIDATED GOVERNMENT, ET AL.
No. 10 00858-CW.
Court of Appeals of Louisiana, Third Circuit.
October 27, 2010.
Robert Irwin Siegel, Counsel for the Applicant.
Rachel G. Webre, Counsel for the Applicant.
Sarah Miller Johnson, Counsel for the Applicant.
James Harvey Domengeaux, Counsel for the Respondent.
Before: SAUNDERS, PAINTER and CHATELAIN, Judges.

Not Designated for Publication
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Lafayette City-Parish Consolidated Government has this day been
DENIED.